Citation Nr: 0828403	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 
20 percent for residuals of a gunshot wound (GSW) of the 
right distal femur, with rodding.

3.  Entitlement to an initial disability rating higher than 
20 percent for residuals of a gunshot wound (GSW) of the left 
hand with partial index finger amputation and middle finger 
debridement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to September 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran failed to report for a Board videoconference 
hearing in May 2008, and has not requested that the hearing 
be rescheduled.  Thus, the request is considered withdrawn.

The issue of entitlement to a higher initial rating for the 
residuals of a GSW of the right femur is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  For the entire initial rating period, the veteran's PTSD 
has been productive of occupational and social impairment 
that more nearly approximates reduced reliability and 
productivity than deficiencies in most areas.

2.  For the entire initial rating period, the residuals of a 
GSW of the left (minor) hand have been manifested by partial 
amputation of the index finger and a loss of 5 degrees of 
extension of the middle finger.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a GSW of the left hand with partial 
index finger amputation and middle finger debridement have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5153, 5229 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher initial disability ratings for 
his service-connected PTSD and residuals of a gunshot wound 
of the left hand.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letters mailed in October 
2005 and May 2006.  Although the veteran was not provided all 
required notice before the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

PTSD

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

GSW of the Left Hand

Amputation of the index finger with metacarpal resection 
(more than one-half the bone lost) is rated at 20 percent for 
a minor hand.  Amputation without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto also 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5153 (2007).  

A note following the multiple finger amputation section 
indicates that combinations of finger amputations at various 
levels, or finger amputations with ankylosis or limitation of 
motion of the fingers will be rated on the basis of the grade 
of disability; i.e., amputation, unfavorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, the higher of the grades should be selected.

Limitation of motion of the long finger of the minor or major 
hand warrants a noncompensable rating if there is a gap of 
less than one inch between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible and extension is limited by no more than 30 
degrees.  A 10 percent rating is warranted for limitation of 
motion of the long finger of the minor or major hand if there 
is a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible of if extension is limited by 
more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 , 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.





PTSD

The veteran is currently assigned a 50 percent initial 
disability rating for PTSD.  Following its review of the 
record, the Board has determined that the impairment from the 
disability does not more nearly approximate the deficiencies 
in most areas required for a higher rating than the reduced 
reliability and productivity contemplated by the assigned 
rating.

Specifically, the Board notes that neither suicidal nor 
homicidal ideation is noted in any of the medical evidence of 
record.  The record reflects that the veteran underwent three 
VA examinations for PTSD, in November 2005, June 2006, and 
December 2006.  He had undergone no treatment, but as of 
December 2006 was scheduled to begin treatment.  In December 
2006, the examiner commented that the veteran's symptoms may 
have worsened, but that they should improve with treatment.  

In addition, there is no evidence that the veteran engages in 
obsessional rituals which interfere with routine activities.  
The VA examination reports reflect that the veteran avoids 
news of the Afghanistan war, that he had trouble in crowds 
and that he had daily intrusive thoughts about the 
circumstances of his being shot.  He stated that he was 
ambushed and shot by some people he had stopped to help who 
had asked for help.  He was also upset about his fiancée 
terminating their engagement while he was in Afghanistan.  He 
had had no significant relationships or jobs since his return 
from the war.  He had been going to college but stopped 
because he could not decide upon a major.  The veteran 
reported a good deal of trouble sleeping.  None of his 
activities has been described as an obsessional ritual nor is 
there is any indication that he engages in any repetitive 
behaviors that interfere with routine activities.  

The evidence does not show that the veteran speaks in a 
manner that is intermittently illogical, obscure, or 
irrelevant.  In his VA examinations, his speech has 
repeatedly been characterized as normal, as were his thought 
process and content.  His eye contact has been described as 
good as well.

At no time has the medical evidence indicated that the 
veteran's PTSD is productive of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  He reported that he gets 
nervous in large crowds as this situation reminds him of his 
ambush.  However, no abnormal behavior was observed in the 
examinations, and the December 2006 examination report 
reflects that long and short term memory was within normal 
limits.  Mental status examinations repeatedly disclosed 
blunted affect and dysphoria, with reported hypervigilance 
and sleep difficulty.  While these symptoms were noted to be 
present, both the November 2005 and December 2006 examiners 
opined that there would be improvement with therapy, which 
was scheduled to begin following December 2006.  

The presence or absence of indications of near continuous 
panic or depression is an important distinction when 
differentiating between the criteria for a 50 percent rating 
versus a 70 percent rating.  The veteran's mood was described 
as dysphoric and his affect blunted, but the examiners did 
not describe observing specific signs of panic or depression 
that affect the veteran's ability to function independently, 
appropriately and affectively.  

The VA examination reports are probative evidence that the 
veteran does not meet the criteria for a rating in excess of 
50 percent.  Over the period in which he underwent three 
examinations, he was adequately groomed and clothed.  His 
speech was linear and coherent.  He was alert, oriented and 
cooperative, and his insight was adequate when measured.  The 
competent medical evidence of record does not show that the 
veteran experiences a neglect of personal appearance or 
hygiene.  

There is some evidence indicating that the veteran's PTSD 
interferes with adapting to stressful circumstances such as 
work or a work-like setting.  He has not worked since his 
return.  However, there is indication that his combined 
physical injuries play a significant role in his 
unemployment.  There is no evidence he cannot go to school, 
and in fact he reported stopping his studies because he could 
not choose a major.  

The veteran's VA examination reports tend to reflect that the 
veteran is somewhat isolative at present.  He described no 
significant relationships following the ending of his 
engagement.  However, he does live with his parents.  The 
evidence does not show that he has an inability to establish 
and maintain effective relationships.  

Also instructive in determining the veteran's overall level 
of functioning are the Global Assessment of Functioning (GAF) 
scores assigned by examiners.  GAF scores are based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The veteran was assigned a GAF score of 45 in November 2005, 
a GAF score of 55 in June 2006, and a GAF score of 50 in 
December 2006.  While the GAF scores of 45 and 50 are 
indicative of serious impairment, the record reflects that 
the veteran apparently was able to perform college studies.  
Also, the December 2006 VA examination report characterizes 
the veteran's social and occupational impairment as moderate.  
In addition, there is no official correlation between GAF 
scores and any particular rating; to the extent that the GAF 
scores are in conflict with the objective findings reported 
and discussed above, the Board places greater weight on the 
objective clinical findings.  Moreover, there is no report or 
suggestion of suicidal ideation, severe obsessional rituals, 
or frequent shoplifting, which are examples of behaviors 
consistent with the scores of 45 and 50.

In summary, while the evidence satisfactorily demonstrates 
symptomatology consistent with the 50 percent level, overall, 
the type and degree of symptomatology contemplated for the 70 
percent level are not more nearly approximated.  The Board is 
of course aware of the veteran's contentions concerning the 
severity of his service-connected symptomatology.  However, 
while the veteran is competent to report his symptoms, like 
all evidence his self reports must be evaluated in the light 
of the entire record.  The Board believes that the objective 
evidence of record is more probative than the veteran's 
statements in determining whether the criteria for the 70 
percent or higher rating are met or more nearly approximated.

Accordingly, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 50 percent for PTSD.  The Board has specifically 
considered whether a higher rating is warranted for any 
portion of the initial evaluation period; however, at no time 
during the period in question has the disability warranted 
more than a 50 percent rating.  See Hart v. Mansfield, 21 
Vet. App. 505; Fenderson v. West, 12 Vet. App. 119 (1999).

GSW of the Left Hand

The veteran received enemy gunfire resulting in a GSW of the 
left hand from an armor piercing bullet in August 2004.  
Examinations in October 2005 and January 2007 address this 
injury.  

The Boards notes that the report of a VA examination in 
October 2005 reflects that the left index finger has a 2.5 
cm. stump at the base of the proximal interphalangeal joint 
which flexes pain free 0 to 70 degrees and has no ankylosis.  
The remainder of the hand has had relatively normal range of 
motion including the index finger.  X-rays showed a healed 
comminuted fracture at the base of the proximal phalanx of 
the left long finger and an amputation of the index finger 
through the proximal phalanx.  Strength of the hand was 
normal, 5/5.  Regarding the veteran's current symptoms, he 
complained in January 2007 of decrease in dexterity, 
decreased grip strength and pain in the left hand joints.  
Range of motion showed he lacked 5 degrees extension in the 
left middle finger.  He was tender over the stump of the 
amputation and had decreased grip strength of the left long 
finger.  

The Board observes that the veteran currently receives the 
maximum schedular rating available for amputation of the 
index finger with or without resection of the metacarpal.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2007).  Although 
he also lacks 5 degrees of full extension of his left middle 
finger, this level of functional impairment is considered 
noncompensably disabling under Diagnostic Code 5229.  The 
Board has considered whether there is any schedular basis for 
granting a higher rating, but has found none.

The Board has specifically considered whether a higher rating 
is warranted for any portion of the initial evaluation 
period; however, at no time during the period in question has 
the disability warranted more than a 20 percent rating.  See 
Hart v. Mansfield, 21 Vet. App. 505; Fenderson v. West, 12 
Vet. App. 119 (1999).

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disabilities and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the present evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.






ORDER

Entitlement to an initial disability rating higher than 50 
percent for PTSD is denied.

Entitlement to an initial disability rating higher than 20 
percent for residuals of a GSW of the left hand with partial 
index finger amputation and middle finger debridement is 
denied.  


REMAND

The veteran is also seeking a higher initial rating for the 
residuals of a GSW of the distal right femur.  The medical 
evidence shows that the entrance wound is on the medial 
distal thigh and the exit wound is on the lateral distal 
thigh just above the knee; however, the specific muscle group 
or groups involved are not identified in the medical 
evidence.  Moreover, although laxity of the veteran's right 
knee and injury of the right anterior cruciate ligament were 
noted on a VA examination in January 2007, the examination 
report does not specifically address whether there is any 
lateral instability or recurrent subluxation of the knee.  In 
addition, although the veteran has been diagnosed with 
bursitis of the right hip, the medical evidence does not 
indicate whether this is related to the GSW of his right 
femur.

In light of these circumstances, the Board has determined 
that the veteran should be afforded another VA examination to 
determine the current nature and extent of all residuals of 
the GSW of his right distal femur.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of all current 
residuals of the GSW of his right distal 
femur.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should specifically identify 
the muscle group or groups involved, and 
provide an opinion as to whether any 
current right hip impairment is 
associated with the GSW residuals.  The 
examiner should state whether there is 
lateral instability or recurrent 
subluxation of the knee and if so the 
examiner should provide an opinion as to 
whether it is slight, moderate or severe.  
The examiner should also identify all 
other symptoms and functional impairment 
associated with the GSW residuals.  The 
rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


